
EXHIBIT 10.2



 
SEPARATION AGREEMENT
 
This Separation Agreement (this “Agreement”) is entered into as of February 17,
2010 between NV Energy, Inc., a Nevada corporation (the “Company”), and William
D. Rogers (the “Executive”).
 
WHEREAS, the Executive served as Senior Vice President, Chief Financial Officer
and Treasurer of the Company until his resignation from such position on
February 2, 2010; and
 
WHEREAS, the Company and the Executive desire to set forth herein their mutual
agreement with respect to all matters relating to the Executive’s resignation
and cessation of employment with the Company and its affiliates and the
Executive’s release of claims upon the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:
 
1. Resignation; Termination of Employment.  The Company and the Executive hereby
acknowledge that the Executive resigned as Senior Vice President, Chief
Financial Officer and Treasurer of the Company and from all other positions (if
any) with the Company and its affiliates as of February 2, 2010 (the “Employment
Termination Date”).
 
2. Payment of Accrued Amounts.  The Company shall pay to the Executive within 30
days following the Employment Termination Date all amounts due to the Executive
for salary accrued for services rendered through the Employment Termination
Date, less an amount for paid time off used but not accrued as of the Employment
Termination Date.
 
3. Separation Payments; Reimbursements.
 
(a) Separation Payments.  Provided that the Executive complies with the
covenants contained in Sections 7(a) and 8 hereof and in consideration for the
release of claims contained in Section 10 hereof and provided that the Executive
has not revoked the release, the Company shall pay to the Executive within 30
days following the Employment Termination Date the lump sum cash amount of
$687,519.28, which is comprised of the following:
 
(i) $420,000, equal to one year of base salary;
 
(ii) $187,600, equal to the Executive’s 2009 short-term incentive plan award;
 
 
 

 
1

--------------------------------------------------------------------------------

 

(iii) $55,000 as additional severance pay;
 
(iv) $4,919.28, equal to 12 months of premiums under COBRA (as defined in
Section 4 hereof); and
 
(v) $20,000 for outplacement services.
 
    (b) Reimbursements.  In addition to the lump sum separation payment set
forth in Section 3(a) hereof, the Company shall reimburse the Executive, in
accordance with Section 6 hereof, for the following:
 
(i) reasonable relocation costs incurred by the Executive associated with the
sale of his Las Vegas residence, which shall include only his reasonable
personal property moving expenses incurred by him prior to December 31, 2010 and
his reasonable real estate brokerage commissions incurred by him prior to
December 31, 2011 (it being understood that such relocation costs shall not
include any loss resulting from the sale of his residence); and
 
(ii) up to $7,500 for expenses incurred by the Executive for the payment of
legal fees relating to the review and negotiation of this Agreement;
 
4. Employee Benefits.  As of the Employment Termination Date, the Executive
shall be entitled to those employee benefits provided by the Company upon
termination of employment pursuant to the terms and subject to the conditions of
the applicable employee benefit plans and programs of the Company in which the
Executive participates, including the vesting and payment of benefits pursuant
to the Company’s Retirement Plan, 401(k) Plan, 401(k) Restoration Plan, Pension
Restoration Plan and Supplemental Executive Retirement Plan, in each case in
accordance with, and subject to, the terms and conditions of such plans.  In
addition, the Executive may elect to continue coverage, at his expense, under
the Company’s employee and executive life insurance policies and the Company’s
executive disability insurance policy in accordance with, and subject to, the
terms and conditions of such policies.  Pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Executive may elect to continue
coverage for the Executive and his dependents under the Company’s medical plan
for a period of up to 18 months following the Employment Termination Date or as
otherwise provided by COBRA.  Such COBRA coverage shall be at the Executive’s
expense, except as otherwise provided in Section 3(a)(iv) hereof.
 
5. Federal and State Withholding.  The Company shall deduct from the amounts
payable to the Executive pursuant to Sections 2, 3 and 4 hereof the amount of
all required federal and state withholding taxes in accordance with the
Executive’s Form W-4 on file with the Company and all applicable social security
taxes.
 
6. Section 409A.  This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
 
 
 
2

--------------------------------------------------------------------------------

 
 
and shall be interpreted and construed consistently with such intent.  The
payments to the Executive pursuant to this Agreement are also intended to be
exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for this purpose each payment shall be considered a
separate payment.  In the event that the terms of this Agreement would subject
the Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Executive shall cooperate diligently to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement.  It is intended that the Executive’s “separation from service,”
within the meaning of Section 409A of the Code, occurred on February 2,
2010.  Any reimbursement payable to the Executive pursuant to this Agreement or
otherwise shall be conditioned on the submission by the Executive of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to the Executive within 30 days
following receipt of such expense reports, but in no event later than the last
day of the calendar year following the calendar year in which the Executive
incurred the reimbursable expense.  Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year.  The right to any reimbursement or
in-kind benefit pursuant to this Agreement or otherwise shall not be subject to
liquidation or exchange for any other benefit.
 
7. Nondisparagement.
 
(a) The Executive agrees that the Executive shall not directly (or through any
other person or entity) make any public or private statements (whether oral or
in writing) that are derogatory or damaging to the Company or any of its
affiliates, including, but not limited to, its businesses, activities,
operations, affairs, products, services, reputation or prospects or any of their
directors, officers or employees.  This Section 7(a) shall not be deemed to be
breached by testimony of the Executive given in any judicial or governmental
proceeding which the Executive reasonably believes to be truthful at the time
given or by any other action of the Executive which he reasonably believes is
taken in accordance with the requirements of applicable law or administrative
regulation.
 
(b) Except for confirming the Executive’s dates of employment and job title or
as otherwise required by law, administrative regulation or securities exchange
rules, the Company’s responses to external inquiries regarding the Executive’s
resignation and cessation of employment with the Company shall be made in a
manner which is consistent with the Company’s press release dated February 2,
2010.  The Company agrees that the executive officers of the Company authorized
by the Company to make public statements shall not make, or authorize the making
of, any public statement which disparages the Executive.  This Section 7(b)
shall not be deemed to be breached by any statement made by or on behalf of the
Company or any testimony given by or on behalf of the Company in any judicial or
governmental proceeding, in each case which the Company reasonably believes to
be truthful at
 
 
 
3

--------------------------------------------------------------------------------

 
 
the time given, or by any other statement or action by or on behalf of the
Company which the Company reasonably believes is made or taken in accordance
with the requirements of applicable law, administrative regulation or securities
exchange rules.
 
8. Confidentiality.  The Executive shall not, at any time following the
Employment Termination Date, make use of or disclose, directly or indirectly,
any (a) trade secret or other confidential or secret information of the Company
or any of its affiliates, or (b) other technical, business, proprietary or
financial information of the Company or any of its affiliates not available to
the public generally (“Confidential Information”), except to the extent that
such Confidential Information (i) becomes a matter of public record or is
published in a newspaper, magazine or other periodical or on electronic or other
media available to the general public, other than as a result of any act or
omission of the Executive, or (ii) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order.  Within
five days following the Employment Termination Date, the Executive shall
surrender to the Company all records, memoranda, notes, plans, reports and other
documents and data, whether in electronic or paper form, which constitute
Confidential Information which the Executive may then possess or have under the
Executive’s control (together with all copies thereof).
 
9. Remedies; Jurisdiction.  Without limiting the right of the Company to pursue
all other legal and equitable remedies available for violation by the Executive
of the covenants contained in Sections 7(a) and 8 hereof, it is expressly agreed
by the Executive and the Company that such other remedies cannot fully
compensate the Company for any such violation and that the Company shall be
entitled to a restraining order and injunctive relief to prevent any such
violation or any continuing violation thereof.  The Executive agrees to submit
to the personal jurisdiction of the courts of the State of Nevada in any action
by the Company to enforce an arbitration award against the Executive or to
obtain injunctive or other relief.
 
10. Release of Claims.  The Executive, on behalf of himself and anyone claiming
through him, including, but not limited to, his past, present and future
spouses, family members, relatives, agents, attorneys, representatives, heirs,
executors and administrators, and the predecessors, successors and assigns of
each of them, hereby releases and agrees not to sue the Company or any of its
divisions, subsidiaries, affiliates, other related entities (whether or not such
entities are wholly owned) or any of the past, present or future owners,
officers, directors, administrators, trustees, fiduciaries, employees, agents,
attorneys or representatives thereof, or the predecessors, successors or assigns
of each of them (hereinafter jointly referred to as the “Released Parties”),
with respect to any and all known or unknown claims which the Executive now has,
has ever had, or may in the future have, against any of the Released Parties for
or related in any way to anything occurring from the beginning of time up to and
including the date on which he signs this Agreement, including, without limiting
the generality of the foregoing, any and all claims which in any way result
from, arise out of, or relate to, the Executive’s employment by any of the
Released Parties or the termination of such employment, including, but not
limited to, any and all claims for severance or termination payments under any
agreement
 
 
 
4

--------------------------------------------------------------------------------

 
 
between the Executive and any of the Released Parties including, without
limitation, the letter agreement dated April 29, 2005 and any amendment or
supplement thereto (the “Employment Agreement”), or any program or arrangement
of any of the Released Parties or any claims that could have been asserted by
the Executive or on his behalf against any of the Released Parties in any
federal, state or local court, commission, department or agency under any fair
employment, contract or tort law, or any other federal, state or local law,
regulation or ordinance (as in effect or amended from time to time), including,
without limitation, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act, or under
any compensation, bonus, severance, retirement or other benefit plan; provided,
however, that nothing contained in this Section 10 shall apply to, or release
the Company from (a) any obligation of the Company contained in this Agreement,
(b) any vested or accrued benefit under any plan or program of the Company in
which the Executive participates, (c) any obligation which the Company may have
to indemnify the Executive pursuant to its By-laws or (d) any obligation which
the Company may have to provide coverage to the Executive pursuant to its
director and officer insurance policy with respect to actions or omissions of
the Executive during his service as an officer of the Company.  The Executive
expressly represents and warrants that he has not filed or had filed on his
behalf any claim against any of the Released Parties.  The consideration offered
herein is accepted by the Executive as being in full accord, satisfaction,
compromise and settlement of any and all claims or potential claims, and the
Executive expressly agrees that the Executive is not entitled to, and shall not
receive, any further recovery of any kind from the Company or any of the other
Released Parties, and that in the event of any further proceedings whatsoever
based upon any matter released herein, neither the Company nor any of the other
Released Parties shall have any further monetary or other obligation of any kind
to the Executive, including any obligation for any costs, expenses or attorneys’
fees incurred by or on behalf of the Executive.  The Executive agrees that the
Executive has no present or future right to employment with the Company or any
of the other Released Parties and that the Executive will not apply for or
otherwise seek employment with any of them.
 
11. Authority.  The Executive expressly represents and warrants that the
Executive is the sole owner of the actual and alleged claims, demands, rights,
causes of action and other matters that are released herein; that the same have
not been transferred or assigned or caused to be transferred or assigned to any
other person, firm, corporation or other legal entity; and that the Executive
has the full right and power to grant, execute and deliver the release,
undertakings and agreements contained herein.
 
12. Arbitration.  Except as provided in Section 9 hereof, any dispute or
controversy between the Company and the Executive, whether arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in the State of Nevada, administered by the American
Arbitration Association, with any such dispute or controversy arising under this
Agreement being so administered in accordance with its Commercial Rules then in
effect, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  The arbitrator shall have the authority
to award any remedy or relief that a court of competent jurisdiction could order
or grant, including,
 
 
 
5

--------------------------------------------------------------------------------

 
 
without limitation, the issuance of an injunction.  However, either party may,
without inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company.  The Company and the Executive acknowledge that
this Agreement evidences a transaction involving interstate
commerce.  Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.  The filing fee of
the American Arbitration Association and the fee of the arbitrator in any such
arbitration shall be paid by the Company and all other fees and expenses of such
arbitration shall be borne by the party which incurred such fees and expenses.
 
13. Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be enforceable by the Executive and by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  In the event of the death of the Executive while any
amounts are payable to the Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons designated in writing by the Executive to
receive such amounts or, if no person is so designated, to the Executive’s
estate.
 
14. Notices.  All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
by a party hereto when delivered personally or by overnight courier that
guarantees next day delivery or five days after deposit in the United States
mail, postage prepaid to the following address of the other party hereto (or to
such other address of such other party as shall be furnished in accordance
herewith):
 
If to the Company, to:
 
NV Energy, Inc.
6226 West Sahara Avenue
Las Vegas, Nevada  89146
Attention:  Corporate Senior Vice President, General Counsel and Secretary
 
 
If to the Executive, to:
 
William D. Rogers
432 Snowy Egret
Kiawah, South Carolina  29455
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
With a copy to:
 
Raymond L. Vandenberg, Esq.
Vandenberg & Feliu LLP
60 East 42nd Street
51st Floor
New York, New York 10165
 
15. Governing Law.  The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Nevada without regard to the principle of
conflicts of laws.
 
16. Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, including, without limitation, the
Employment Agreement, which may have related in any manner to the subject matter
hereof.
 
17. Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.
 
18. Miscellaneous.  No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
 
19. No Admission.  Nothing in this Agreement is intended to, or shall be
construed as, an admission by the Company or any of the other Released Parties
that it violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to the
Executive or otherwise.  The Company, for itself and the other Released Parties,
hereby expressly denies any such illegal or wrongful conduct
 
20. ACKNOWLEDGMENT BY EXECUTIVE.  BY EXECUTING THIS AGREEMENT, THE EXECUTIVE
EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY,
THAT THE EXECUTIVE FULLY UNDERSTANDS ITS TERMS AND CONDITIONS, THAT THE
EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT, THAT THE EXECUTIVE HAS BEEN ADVISED THAT THE EXECUTIVE
 
 
 
7

--------------------------------------------------------------------------------

 
 
HAS 21 DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS AGREEMENT AND
THAT THE EXECUTIVE INTENDS TO BE LEGALLY BOUND BY IT.  DURING A PERIOD OF SEVEN
DAYS FOLLOWING THE DATE OF THE EXECUTIVE’S EXECUTION OF THIS AGREEMENT, THE
EXECUTIVE SHALL HAVE THE RIGHT TO REVOKE THE RELEASE CONTAINED IN SECTION 10 OF
THIS AGREEMENT OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT BY
SERVING WITHIN SUCH PERIOD WRITTEN NOTICE OF REVOCATION.  IF THE EXECUTIVE
EXERCISES THE EXECUTIVE’S RIGHTS UNDER THE PRECEDING SENTENCE, THE EXECUTIVE
SHALL HAVE NO RIGHT TO THE AMOUNT PAYABLE TO THE EXECUTIVE PURSUANT TO SECTION 3
OF THIS AGREEMENT.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.
 
NV ENERGY, INC.
 
 
 
By:                                                                          
 
Michael W. Yackira
President and Chief Executive Officer
 
 
 
 
 
 
_____________________________
William D. Rogers
 


 

 
8

--------------------------------------------------------------------------------

 
